Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1,  8-10 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for all disclosure in the specification citing a specification solvent/solute mixture with relative percentages of each component, does not reasonably provide enablement for any claimed scenario.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. While some of the claims present do narrow the scope of the invention somewhat, no claim is limited as described above. A Wands factor analysis is provided for claim 1 below to support the scope of enablement rejection.
Claim 1 is broad, being drawn to all possible solvent combinations both known and unknown and all possible relative percentages of components provided so long as the Hansen distance of the final combination would fall within the claimed range.
The invention essentially relates to the dissolution of PET in mixed solvents.
The state of the prior art is such that the use of mixed solvents to dissolve PET is known and the use of Hansen solubility parameters to predict solubility is also known.
The level of skill of one of ordinary skill in the art would be relatively high given that the field of study would reasonably be polymer chemistry.
The level of predictability in the art would be relatively high.
The applicant does provide direction as to the use of Hansen solubility parameters to determine solubility.
The current specification does seem to show the existence of more than one working example.
The amount of experimentation needed to determine the scope of the claims and to enable could be immense.  The claims being not limited by number of solvents or type as well as relative percentage of each solvent component (each having its own effect on Hansen distance) and further not limiting the addition of other solutes into the solution makes the number of calculations and experiments necessary to determine the scope of the claim nearly endless.
Allowable Subject Matter
Claims 2-7 and 11-19 allowed.  It should be noted that although claims 2-7 are depend upon a rejected base claim and would require the addition of their subject matter into the parent claim, claims 2-7 provide a scope that is enabled, thereby correcting the issue present in claim 1 which is not collectively enabled. 
The following is an examiner’s statement of reasons for allowance: it is not known in the prior art to form a PET of the concentration required by the claims consisting of two solvents components such that the ratio of the solvent components necessarily arrives at the required Hansen Solubility parameter distance of component ranges of the current claims is within the claimed range.
•	The most pertinent prior art (USPGPub 2008/0247987) teaches the use of Hansen Solubility Parameters to perform a dissolution of a polymeric material wherein the material can be PET.  However, the solvent components claimed such as d,l lactic acid are not used as solvents in this prior art and thus Hansen Solubility Factors are not calculated and the listed Hansen Solubility Parameters do not meet the limitations of the current claims regardless. 
•	Another prior art (USPGPub 2013/0291878) teaches electrospinning solutions of various listed polymers including PET using one or more solvents that may be ethanol. However, the particularly 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.